    Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 1 of 22 PageID #: 21



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

ERICA MENARD AND DENNIS MOON,                               §
     PLAINTIFFS,                                            §
                                                            §
V.                                                          §    CIVIL ACTION NO.: 1:18-CV-00472
                                                            §
FOREMOST INSURANCE                                          §
COMPANY GRAND RAPIDS MICHIGAN,                              §
    DEFENDANT.                                              §

                     DEFENDANT FOREMOST INSURANCE COMPANY’S
                         ANSWER AND AFFIRMATIVE DEFENSES

        NOW INTO COURT, comes Defendant, Foremost Insurance Company (“Foremost”),

incorrectly identified in the caption of this matter as Foremost Insurance Company Grand Rapids

Michigan, a Write-Your-Own (“WYO”) Program carrier participating in the U.S. Government’s

National Flood Insurance Program (“NFIP”) pursuant to the National Flood Insurance Act of

1968 (“NFIA”), as amended,1 appearing in its “fiduciary”2 capacity as the “fiscal agent of the

United States”,3 at the expense of the United States Treasury,4 for the purpose of responding to

Plaintiffs’ Original Complaint (“Complaint”) and asserting Affirmative Defenses thereto:

                                                   PARTIES

        1.       The allegations contained in paragraph 1 of the Plaintiffs’ Complaint are admitted

in part and denied in part. It is admitted, upon information and belief, that Plaintiffs are

domiciled and resides in this judicial district. It is further admitted that Defendant, Foremost

Insurance Company, issued Standard Flood Insurance Policy (“SFIP”) number 0600117604 to

Erica Menard and Dennis Moon for the property located at 2221 Nottingham Ln., Grove, Texas


1
  See 42 U.S.C. § 4001, et seq.; Gowland v. Aetna Cas. & Surety Co., 143 F.3d 951, 953 (5th Cir. 1998).
2
  44 C.F.R. § 62.23(f).
3
  42 U.S.C. § 4071(a)(1); Gowland, 143 F.3d at 953.
4
  Grissom v. Liberty Mut. Fire Ins. Co., 678 F.3d. 397, 399-400, 402 (5th Cir. 2012).


                                                        1
 Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 2 of 22 PageID #: 22



77619, which was in effect for the term of May 28, 2017 to May 28, 2018. Answering further,

the SFIP, itself a codified federal regulation found at 44 C.F.R. Pt. 61, App. A(1), is self-evident

of its coverages, terms, conditions, limitations and exclusions as stated therein and is

incorporated and pled herein by reference as if copied in extenso. All remaining allegations in

paragraph 1 of the Complaint not specifically admitted herein are denied as written as they

contain, or call for, a legal conclusion on a substantive issue of law and/or fact.

       2.      The allegations contained in paragraph 2 of the Plaintiffs’ Complaint are admitted

in part and denied in part. Foremost admits that it is an insurance company authorize to and

doing business in Texas. Further answering, Foremost acted, at all times pertinent herein, in its

capacity as a WYO Program insurance carrier participating in the U.S. Government’s NFIP

pursuant to the National Flood Insurance Act of 1968, as amended, in its “fiduciary” capacity as

the “fiscal agent of the United States,” at the expense of the U.S. Treasury. All remaining

allegations in paragraph 2 of the Complaint not specifically admitted herein are denied as

written, as they contain, or call for, a legal conclusion on a substantive issue of law and/or fact.

       3.      The allegations contained in paragraph 3 of the Plaintiffs’ Complaint are admitted

in part and denied in part. It is admitted that Foremost participates in the NFIP in its capacity as

a WYO Program Carrier, and that in such capacity Foremost issued SFIP Number 0600117604

to Plaintiffs. Answering further, the SFIP, itself a codified federal regulation found at 44 C.F.R.

Pt. 61, App. A(1), is self-evident of its coverages, terms, conditions, limitations and exclusions

as stated therein and is incorporated and pled herein by reference as if copied in extenso. The

remaining allegations contained in paragraph 3 of the Complaint are a paraphrase of a statement

of law, which to the extent that it is accurate is admitted, otherwise denied.




                                                  2
 Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 3 of 22 PageID #: 23



                                JURISDICTION AND VENUE

          4.   The allegations contained in paragraph 4 of the Plaintiffs’ Complaint are admitted

in part and denied in part. The allegations are admitted to the extent that they establish federal

jurisdiction in this United States District Court. It is further admitted that Defendant in its

capacity as a WYO Program carrier issued a Dwelling Form SFIP to Plaintiffs, and that the SFIP,

itself a codified federal regulation found at 44 C.F.R. Part 61, App. A(1), is self-evident of its

coverages, terms, conditions, limitations and exclusions as stated therein and is incorporated and

pled herein by reference as if copied in extenso. All remaining allegations in paragraph 4 of the

Complaint not specifically admitted herein are denied as they contain, or call for a legal

conclusion on a substantive issue of law and/or fact.

          5.   The allegations contained in paragraph 5 of the Plaintiffs’ Complaint are a

paraphrase of a statement of law, which to the extent that it is accurate is admitted, otherwise

denied.

          6.   The allegations contained in paragraph 6 of the Plaintiffs’ Complaint are

admitted.

          7.   The allegations contained in paragraph 7 of the Plaintiffs’ Complaint are

admitted.

          8.   The allegations contained in paragraph 8 of the Plaintiffs’ Complaint are

admitted.

                                 FACTUAL BACKGROUND

          9.   The allegations contained in paragraph 9 of the Plaintiffs’ Complaint are admitted

in part and denied in part. It is admitted that Foremost in its capacity as a WYO Program Carrier

issued SFIP Number 0600117604 to Erica Menard and Dennis Moon for the property located at




                                                3
 Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 4 of 22 PageID #: 24



2221 Nottingham Ln., Grove, Texas 77619, which was in effect for the term of May 28, 2017 to

May 28, 2018. Answering further, the SFIP, itself a codified federal regulation found at 44

C.F.R. Pt. 61, App. A(1), is self-evident of its coverages, terms, conditions, limitations and

exclusions as stated therein and is incorporated and pled herein by reference as if copied in

extenso. All remaining allegations in paragraph 9 of the Complaint not specifically admitted

herein are denied for lack of sufficient information or knowledge to justify a belief therein,

and/or because they contain or call for a legal conclusion on a substantive issue of law and/or

fact.

        10.    The allegations contained in paragraph 10 of the Plaintiffs’ Complaint are denied

for lack of sufficient information or knowledge to justify a belief therein, and/or because they

contain or call for a legal conclusion on a substantive issue of law and/or fact.

        11.    The allegations contained in paragraph 11 of the Plaintiffs’ Complaint are

admitted in part and denied in part. It is admitted that Plaintiffs’ property sustained some damage

due to flooding associated with Hurricane Harvey, the extent and cause of which are disputed.

All remaining allegations in paragraph 11 of the Complaint not specifically admitted herein are

denied for lack of sufficient information or knowledge to justify a belief therein, and/or because

they contain, or call for, a legal conclusion on a substantive issue of law and/or fact.

        12.    The allegations contained in paragraph 12 of the Plaintiffs’ Complaint are

admitted in part and denied in part. It is admitted that Plaintiffs’ property sustained some

damage due to flooding associated with Hurricane Harvey, the extent and cause of which are

disputed. All remaining allegations in paragraph 12 of the Complaint not specifically admitted

herein are denied for lack of sufficient information or knowledge to justify a belief therein,




                                                  4
 Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 5 of 22 PageID #: 25



and/or because they contain, or call for, a legal conclusion on a substantive issue of law and/or

fact.

        13.    The allegations contained in paragraph 13 of the Plaintiffs’ Complaint are

admitted in part and denied in part. Foremost admits that Plaintiffs made a flood claim for

damages allegedly caused by flooding associated with Hurricane Harvey to the property located

at 2221 Nottingham Ln., Grove, Texas 77619, and that, as a matter of courtesy only, Foremost

did assign the claim to an independent adjuster to assist the Plaintiffs in presentation of their

flood loss claim. Foremost further admits that after reviewing and verifying the independent

adjuster’s recommendations regarding the scope of the loss and the payment for covered items

pursuant to 44 C.F.R. § 62.23(i)(2), Foremost issued payment for all covered and payable

damages pursuant to the terms and conditions set forth in Plaintiffs’ SFIP and all applicable

NFIP rules and regulations and guidance from FEMA. Answering further, the SFIP, itself a

codified federal regulation found at 44 C.F.R. Part 61, App. A(1) is self-evident of its coverages,

terms, conditions, limitations and exclusions as stated therein and is incorporated and pled herein

by reference as if copied in extenso. All remaining allegations in paragraph 13 of the Complaint

not specifically admitted herein are denied as they contain, or call for, a legal conclusion on a

substantive issue of law and/or fact.

        14.    The allegations contained in paragraph 14 of the Plaintiffs’ Complaint are denied

as they contain or call for a legal conclusion on a substantive issue of law and/or fact.

        15.    The allegations contained in paragraph 15 of the Plaintiffs’ Complaint are

admitted in part and denied in part. The allegations are admitted only to the extent that Plaintiffs

submitted to Foremost a document entitled “Proof of Loss” and purported damage estimate;

however, it is denied that said Proof of Loss and purported damage estimate accurately reflect




                                                  5
 Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 6 of 22 PageID #: 26



the damage caused by or from flood to the subject insured property. All remaining allegations

are denied as they contain or call for a legal conclusion on a substantive issue of law and/or fact.

                      CAUSE OF ACTION: BREACH OF CONTRACT

       16.     Foremost re-alleges and incorporates its answers and defenses asserted in

paragraphs 1-15 as though fully set forth herein, in extenso.

       17.     The allegations contained in paragraph 17 of the Plaintiffs’ Complaint are

admitted in part and denied in part. It is admitted that Foremost issued Dwelling Form SFIP

number 0600117604 to Erica Menard and Dennis Moon for the property located at 2221

Nottingham Ln., Grove, Texas 77619, which was in effect from May 28, 2017 to May 28, 2018.

Answering further, the SFIP, itself a codified federal regulation found at 44 C.F.R. Part 61, App.

A(1), is self-evident of its coverages, terms, conditions, limitations and exclusions as stated

therein and is incorporated and pled herein by reference as if copied in extenso. All remaining

allegations in paragraph 17 of the Complaint not specifically admitted herein are denied as they

contain or call for a legal conclusion on a substantive issue of law and/or fact.

       18.     The allegations contained in paragraph 18 of the Plaintiffs’ Complaint are denied.

Further answering, these allegations are denied as written, as they contain, or call for, a legal

conclusion on a substantive issue of law and/or fact. Answering further, the SFIP, itself a

codified federal regulation found at 44 C.F.R. Part 61, App. A(1), is self-evident of its coverages,

terms, conditions, limitations and exclusions as stated therein and is incorporated and pled herein

by reference as if copied in extenso. In further answer, the Federal Government has reserved

unto itself the exclusive authority to waive Program requirements. See 44 C.F.R. §§ 61.13(d),

62.23(k); SFIP Article VII(D).




                                                  6
 Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 7 of 22 PageID #: 27



       19.     The allegations contained in paragraph 19 of the Plaintiffs’ Complaint are denied.

Further answering, the allegations are denied as written, as they contain, or call for, a legal

conclusion on a substantive issue of law and/or fact. In further answer, all state law based extra-

contractual and tort claims arising out of the handling of the flood loss claim under the SFIP and

administration of an existing SFIP are preempted and barred by federal constitutional, regulatory

and statutory law.

       20.     The allegations contained in paragraph 20 of the Plaintiffs’ Complaint are denied.

Further, the allegations are denied as written, as they contain, or call for, a legal conclusion on a

substantive issue of law and/or fact. In further answer, all state law based extra-contractual and

tort claims arising out of the handling of the flood loss claim under the SFIP and administration

of an existing SFIP are preempted and barred by federal constitutional, regulatory and statutory

law.

       21.     The allegations contained in paragraph 21 including subparagraphs (a) through (g)

of the Plaintiffs’ Complaint are denied. Further, the allegations are denied as written, as they

contain, or call for, a legal conclusion on a substantive issue of law and/or fact. In further

answer, all state law based extra-contractual and tort claims arising out of the handling of the

flood loss claim under the SFIP and administration of an existing SFIP are preempted and barred

by federal constitutional, regulatory and statutory law.

       22.     The allegations contained in paragraph 22 of the Plaintiffs’ Complaint are denied.

Further, the allegations are denied as written, as they contain, or call for, a legal conclusion on a

substantive issue of law and/or fact. In further answer, all state law based extra-contractual and

tort claims arising out of the handling of the flood loss claim under the SFIP and administration




                                                 7
 Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 8 of 22 PageID #: 28



of an existing SFIP are preempted and barred by federal constitutional, regulatory and statutory

law.

       23.     The allegations contained in paragraph 23 of the Plaintiffs’ Complaint are denied.

Further, the allegations are denied as written, as they contain, or call for, a legal conclusion on a

substantive issue of law and/or fact.

       24.     The allegations contained in paragraph 24 of the Plaintiffs’ Complaint are denied.

Further, the allegations are denied as written, as they contain, or call for, a legal conclusion on a

substantive issue of law and/or fact. In further answer, all state law based extra-contractual and

tort claims arising out of the handling of the flood loss claim under the SFIP and administration

of an existing SFIP are preempted and barred by federal constitutional, regulatory and statutory

law.

                                             PRAYER

       The allegations contained in the Prayer for relief paragraph of the Plaintiffs’ Complaint

are denied. In further answer, all state law based extra-contractual and tort claims arising out of

the handling of the flood loss claim under the SFIP and administration of an existing SFIP are

preempted and barred by federal constitutional, regulatory and statutory law.

       AND NOW, IN FURTHER ANSWER, COMES Defendant, Foremost Insurance

Company, to submit the following Affirmative Defenses to Plaintiffs’ Complaint:

                                    NO CAUSE OF ACTION

       The Plaintiffs’ Complaint fails to contain claims upon which relief may be granted by this

Honorable Court.




                                                 8
 Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 9 of 22 PageID #: 29



                                     NO RIGHT OF ACTION

        There are no “implied” private rights of action available in the context of the

comprehensive and pervasive statutory and regulatory scheme that is commonly referred to as

the National Flood Insurance Program. To the extent that the Plaintiffs seek any recovery from

Foremost under federal law beyond what is provided for in the text of the SFIP, Foremost

affirmatively asserts that no right of action exists.

                                 THE INSURING AGREEMENT

        The responsibilities of the WYO Program carrier, Foremost, to the insured, and vice

versa, are provided in the insuring agreement of the SFIP. 44 C.F.R. Pt. 61, App. A(1) at

“Agreement.” Pursuant to that regulation/contract, the insured has no cause to complain of the

strictures of the NFIP, for they agreed to be bound by all program rules as a condition of the

policy of flood insurance purchased.

        CHARGED WITH KNOWLEDGE AND NO DETRIMENTAL RELIANCE

        As a matter of federal law, Plaintiffs are charged with knowledge of the terms and

conditions of the NFIA, the NFIP and the SFIP. See Fed. Crop Ins. Corp v. Merrill, 332 U.S.

380 (1947); Heckler v. Cmty. Health Servs. of Crawford Cnty., Inc., 467 U.S. 51 (1984).

Moreover, FEMA’s regulations expressly provide that any misrepresentation as to the scope of

coverage afforded by the SFIP is void as a matter of federal law. 44 C.F.R. § 61.5(e).

Accordingly, alleged detrimental reliance claims are unreasonable as a matter of law. Further,

per the U.S. Supreme Court’s opinion in Heckler, Plaintiffs are charged with knowing all the

terms and conditions of FEMA published guidance regarding the NFIP including, but not limited

to, the FEMA Manuals and Bulletins. Heckler, 467 U.S. at 63. Similarly, the SFIP bars all

claims of reliance in the context of claims issues. 44 C.F.R. Pt. 61, App. A(1), Arts. VII(J)(5),




                                                   9
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 10 of 22 PageID #: 30



(7) and (8); see also Heckler, 467 U.S. at 63; Richmond Printing LLC v. Dir., FEMA, 72 F.App’x

92, 97-98 (5th Cir. 2003); Worthen v. Galveston Ins. Assocs., No. Civ.A. H-02-4795, 2010 WL

3816044, *2 (S.D.Tex. 2000); Ellis v. Allstate Ins. Co., No. Civ.A. H-02-4795, 2005 WL

1155060, *6 (S.D.Tex. 2005).

                                  DUTIES OF THE INSURED

       The insured is responsible for reading the SFIP, as well as any renewal and/or

cancellation notices, and is presumed to know the provisions of the policy, including the

insurer’s limits of liability, coverages and exclusions.

                                 THE DECLARATIONS PAGE

       The Declarations Page is a part of the SFIP itself. The Declarations Page describes the

term of the policy, limits of coverage, and displays the premium. The question of whether the

insured is entitled to additional sums under the SFIP, and if so, how much, is strictly governed by

the policy’s Declarations Page, and all of the policy’s terms and conditions as contained in the

SFIP at 44 C.F.R. Pt. 61, App. A(1), in pari materia with all applicable provisions of the Code of

Federal Regulations, the NFIA itself and FEMA’s regulations, Bulletins, and Claims Manual.

                                   FISCAL AGENT STATUS

       By statute, Foremost is a fiscal agent of the United States. 42 U.S.C. § 4071(a)(1). By

regulation, Foremost’ fiduciary duty is owed to FEMA, and is “to assure that any taxpayer funds

are accounted for and appropriately expended.” 44 C.F.R. § 62.23(f). Also by regulation, all

company claim standards are subordinate to FEMA’s nationally uniform and preset claims

standards that FEMA has devised on authority of 42 U.S.C. § 4019. Those standards govern all

of the WYO Program companies and all insured in a nationally uniform manner.




                                                 10
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 11 of 22 PageID #: 31



                                         DEFINITIONS

       Foremost pleads 44 C.F.R. Pt. 61, App. A(1), Article II, “Definitions,” as an affirmative

defense, including, but not limited to, the definitions of Policy, Building, Declarations Page,

Dwelling, Direct Physical Loss By or From Flood, Flood, You, Your, Valued Policy, etc.

Foremost further avers that said definitions must be strictly construed, interpreted and enforced.

                              LIMITATIONS OF COVERAGES

       Foremost avers as an affirmative defense those provisions and limitations of coverage

contained at ARTICLE III of the SFIP.

                   STRICT CONSTRUCTION AND INTERPRETATION

       Foremost pleads that, as all claims under the SFIP are made with U.S. Treasury funds out

of segregated accounts maintained by the WYO Program carrier in compliance with the

“Arrangement,” all payments must be in conformity with the Appropriations Clause of the U.S.

Constitution. See 42 U.S.C. § 4071(a)(1). Because U.S. Treasury funds are at stake in the

payment of claims within the National Flood Insurance Program, strict compliance with the

terms and provisions of the SFIP, the National Flood Insurance Act of 1968, as amended, and the

Code of Federal Regulations is required of all parties. Grissom, 678 F.3d. 397.

                      U.S. TREASURY FUNDS PAY ALL EXPENSES

       All expenses and costs in this matter are being borne out of U.S. Treasury funds. Further,

any judgment that may be cast in this matter also will come from federal funds.

                                 CONDITIONS PRECEDENT

       The SFIP expressly conditions the right to sue for further benefits under the policy upon

the insured’s prior compliance with “all the requirements of the policy.” In order to obtain the

federal benefits that the insured is seeking under the policy, the insured must meet the burden of




                                                11
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 12 of 22 PageID #: 32



proof to establish the pre-suit full, complete, truthful, and detailed compliance with “all”

requirements of the SFIP, including but not limited to the notice of loss, separation of property,

documentation, cooperation, proof of loss, and other requirements. See 44 C.F.R. Pt. 61, App.

A(1), Art. VII, each provision of which is expressly plead herein by reference.

             DOCUMENTATION AND PROOF OF COMPLETED REPAIRS

       Defendant asserts that Plaintiffs failed to provide sufficient documentation and proof of

repairs in support of any further amounts claimed as required by SFIP Articles VII(J)(3),

VII(J)(4)(f) and (i), and VII(V) and failed to submit sufficient documentation and a proper Proof

of Loss to support the amounts sought in the pre-suit demand pursuant to FEMA Bulletin W-

14058. Pursuant to Article VII(K) of the SFIP, Defendant is specifically requesting in writing

that the insured furnish a complete inventory of the lost, damaged, or destroyed property,

including quantities and cost, actual cash values, amounts of loss claimed, and any written plans,

line-by-line item estimates and specifications for repair. Further, as per Article VII(J)(3) and

VII(V), the insured must attach all bills, receipts and related documents, particularly if the

repairs have been completed or are in progress. Additionally, the insured should provide the

requested documentation in such a format as to clearly show how the materials, supplies and

repairs correlate to damaged items claimed.

                                           WAIVERS

       The Federal Government has reserved unto itself the exclusive authority to waive

Program requirements. See 44 C.F.R. §§ 61.13(d), 62.23(k); SFIP Article VII(D), which are pled

herein as though contained in extenso. Foremost affirmatively pleads that it cannot legally waive

Program requirements; instead, it is required by the Constitution and judicial precedent to strictly

construe and enforce all of FEMA’s requirements for NFIP claims disputes.              The Federal




                                                12
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 13 of 22 PageID #: 33



Insurance Administrator (“FIA”) is the sole authority. The only evidence of any such waiver

specific to the captioned matter of which Foremost is aware is for an extension of time to file a

valid Proof of Loss, said waiver having expired on year following the date of loss. Foremost is

not aware of any waiver specific to the Plaintiffs in the captioned matter.

                                       TIME LIMITATIONS

       In the event Plaintiffs’ lawsuit was not filed in federal court within 12 months of the date

of any written denial or partial denial from Foremost to the insured then Plaintiffs’ suit is time

barred. See 42 U.S.C. § 4072; 44 C.F.R. Pt. 61, App. A(1), Art. VII(R).

                                    NO BREACH OF DUTY

       There was no breach of any duty owed by Foremost to the Plaintiff. There was no

causation and no damage attributable to any alleged act, error or omission by Foremost in this

case. Foremost avers that the Plaintiffs have not been damaged as a result of any alleged action

or inaction on the part of Foremost.

                                         MITIGATION

       If any of the insured’s damages are a result of a failure by the insured to take reasonable

steps to mitigate the loss, those damages are not recoverable.

                                 CONSTITUTIONAL ISSUES

       Pursuant to the Appropriations Clause, no recovery may be allowed to the insured beyond

recoveries that are authorized and sanctioned by the Congress via the express statutes and

regulations of this Program. Pursuant to the Supremacy Clause, all federal rules and regulations

preempt and displace any rule or regulation of the states bearing upon the same subject matter.

As the States have no power to regulate the NFIP via the congressional tender found in the

McCarren-Ferguson Act (15 U.S.C §§ 1011-15), Foremost asserts under the Commerce Clause




                                                13
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 14 of 22 PageID #: 34



that the States have no regulatory authority over the NFIP operations of FEMA’s WYO Program

carriers at all. Pursuant to the separation of powers doctrine, Foremost respectfully submits that

the role of the courts in a dispute of this type is limited by the principles contained by the

Supreme Court in the section on “policy” in Chevron v. Nat’l Res. Def. Council, 467 U.S. 837

(1984).

                       PAYMENT FOR THE HANDLING OF CLAIMS

          Foremost has no reason to act in bad faith or in a deceptive or unfair manner, as it

receives a fee for every dollar paid to an insured under an SFIP. In other words, the greater the

amount paid to an insured under an SFIP, the higher the fee the WYO Program carrier will

receive from the federal government for handling the claim.

                                      PRIOR PAYMENTS

          Foremost asserts the right to a credit for any claims payments that have already been

made, and/or which might be made during the pendency of this action, but prior to final

judgment.

                            LOSS PAYMENT AND LOSS PAYEES

          Defendant asserts SFIP Article VII(M) – LOSS PAYMENT, and all sub-parts thereto, as

an affirmative defense. In the event of any recovery by the insured, Foremost affirmatively

asserts the mortgage clause of the SFIP, and affirmatively asserts that the name of any lending

institution or other loss payee must be included in any judgment or payment in this case. If there

are other entities, e.g., Small Business Administration, that are entitled to have their interests

protected on any further checks, then those requirements are plead herein as well.




                                               14
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 15 of 22 PageID #: 35



                       IMPROPER PAYMENTS INFORMATION ACT

       Unless Plaintiffs can establish that they have submitted documentation that meets all

requirements under the SFIP and FEMA’s guidelines, any payment under the NFIP is barred by

the Improper Payments Information Act of 2002. 31 U.S.C. § 3321 note (Supp. III 2003).

                                          PREEMPTION

       All federal and/or state law based extra-contractual and tort claims arising out of the

handling of the flood loss claim are preempted and barred by federal law, including but not

limited to claims for attorney fees, costs, pre- and post-judgment interest, etc.

                                      NO INTEREST RULE

       Because claim payments pursuant to the Flood Program are paid out of the U.S. Treasury,

any claims for pre-judgment interest or post-judgment interest are barred by federal law. The

“No Interest Rule” applies.

                                CONSEQUENTIAL DAMAGES

       Because the SFIP only pays for damages caused directly by or from flood, no

consequential damages are allowed.

                                   CLAIMS ADJUSTMENTS

       Foremost pleads 44 C.F.R. § 62.23(i)(1) and (2), in their entirety, as though contained

herein in extenso. Under the terms of the “Arrangement”, WYO Companies will adjust claims in

accordance with general Company standards, guided by the NFIP Adjuster Manuals. Further, the

WYO Company may use its staff adjusters, independent adjusters, or both. The WYO’s Claims

Department verifies the correctness of the coverage interpretations and reasonableness of the

payments recommended by the adjusters. The independent adjuster may not make final

determinations as to coverage as a matter of law.




                                                 15
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 16 of 22 PageID #: 36



                                   NOT GENERAL AGENT

       Defendant is not the general agent of the U.S. Government. See 44 C.F.R. § 62.23(g).

                              SFIP IS A SINGLE RISK POLICY

       The Plaintiffs are not entitled to recover federal flood benefits under one SFIP for more

than one dwelling, as the SFIP is a single-risk policy which only covers damages caused directly

by or from flood. See Articles I and II (B)(21) of the SFIP.

                              COMPLIANCE REQUIREMENT

       Defendant asserts as an affirmative defense 44 C.F.R. § 60.3, which requires that any

structure that has been substantially damaged be brought into compliance with FEMA’s flood

plain management plan. The costs associated with compliance are subject to the terms,

exclusions and limitations of the SFIP, including Coverage D, Increased Cost of Compliance.

                                    PROPERTY COVERED

       Defendant asserts as an affirmative defense the provisions of ARTICLE III-PROPERTY

COVERED which includes those specific items of property for which coverage is provided

and/or restricted under the SFIP even if the damages to those items were caused directly by or

from flooding.

                                 PROPERTY NOT COVERED

       Defendant avers as an affirmative defense the provisions of ARTICLE IV- PROPERTY

NOT COVERED, which includes those specific items of property for which coverage is not

provided under the SFIP even if the damages to those items were caused directly by or from

flooding.




                                                16
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 17 of 22 PageID #: 37



                                          EXCLUSIONS

       Defendant avers as an affirmative defense those exclusions contained in ARTICLE V –

EXCLUSIONS, particularly including but not limited to earth movement, water, moisture,

mildew and mold exclusions.

                                     LOSS SETTLEMENT

       Defendant avers as an affirmative defense the provisions set forth in 44 C.F.C. Pt. 61,

App. A(1), Article VII(V) – LOSS SETTLEMENT.

                                          PRIOR LOSS

       If Plaintiffs’ property suffered a prior flood loss for which the insured at the time of the

prior flood loss was compensated, but proper repairs were not made to the property, then

Defendant avers that payment cannot be made again for those same damages. The burden is on

the Plaintiffs to present proof that the prior loss was remediated and that additional payments are

not duplicative. Defendant asserts, but is not limited to SFIP Article VII(K) in this regard.

                                     APPRAISAL CLAUSE

       If this Plaintiffs’ SFIP claims dispute reaches a point where it is established that there is

(1) full and complete compliance with all conditions precedent to the making of a claim, and (2)

resolution and agreement upon all issues of both coverage and the scope of the loss, then in that

event (but not until that event) Defendant affirmatively asserts and invokes the appraisal clause

of the SFIP. 44 C.F.R. Pt. 61, App. A(1), Art. VII(P).

                                  AGENT OF THE INSURED

       Pursuant to 44 C.F.R. § 61.5(e), the duly licensed property and casualty insurance agent

acts for the insured and not for the WYO carrier. Further, any representations which are contrary




                                                 17
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 18 of 22 PageID #: 38



to the terms and conditions of the SFIP are void. Moreover, any reliance upon such purported

representations is void as a matter of law.

                                              BINDERS

        Federal law expressly invalidates all oral and written binders in the context of the NFIP.

To the extent Plaintiffs seek to claim any promises of the placement of coverage, such promises

are invalid and unenforceable as a matter of federal law.

                               OFFSET & DOUBLE RECOVERY

        There can be no double recovery for the alleged flood damages. Moreover, Defendant

would be entitled to an offset of the percentage of liability attributable to third parties. In

addition, Plaintiffs’ claims may be barred or reduced in part by the comparative negligence of the

Plaintiffs or third parties that contributed to the Plaintiffs’ negligence.

                               PROOF OF LOSS REQUIREMENT

        The SFIP sets forth strict requirements for the proof of loss under 44 C.F.R. Pt. 61, App.

A(1), Art. VII(J)(4). It is Plaintiffs’ burden to establish that they strictly complied with 44 C.F.R.

Pt. 61, App. A(1), Art. VII(J)(4), and all sub-parts thereto, prior to filing suit pursuant to 44

C.F.R. Pt. 61, App. A(1), Art. VII(R). Defendant specifically asserts that Plaintiffs failed to

timely submit a valid, properly signed and sworn Proof of Loss supported by proper

documentation of covered and payable damages caused directly by or from flood to support their

claim for additional U.S. Treasury funds.

                               RE-INSPECTION OF PROPERTY

        Defendant asserts that it has not been given the opportunity to re-inspect the insured

property pursuant to the Plaintiffs’ request for additional payment in order to verify the

complained of loss as is mandated in 44 C.F.R. § 62.23(i)(2). See the provisions of the FEMA




                                                   18
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 19 of 22 PageID #: 39



NFIP Flood Insurance Claims Handbook, at page 7, which Defendant asserts as a right and a

defense.

                                  OVERHEAD AND PROFIT

       In an abundance of caution, Defendant asserts as an affirmative defense that if the subject

property has been sold prior to repairs being made, Plaintiffs are not entitled to overhead and

profit. Further, Defendant asserts as an affirmative defense the FEMA Claims Manual regarding

overhead and profit.

                        OFFICE OF GENERAL COUNSEL REVIEW

       Defendant asserts that it reported this litigation to FEMA as required after it was served

with this lawsuit as required per the “Arrangement,” and that Defendant has not received any

correspondence from the Federal Insurance Administrator, FEMA, or its Office of General

Counsel declaring, or even suggesting, that this case falls outside the “scope” of the

Arrangement.

                             ANTI-ASSIGNMENT OF CLAIMS ACT

       Defendant asserts that any assignment of SFIP benefits must comply with the Anti-

Assignment of Claims Act.

                             FEMA FLOOD INSURANCE MANUAL

       Foremost asserts that the FEMA Flood Insurance Manual, promulgated by FEMA under

authority of the U.S. Congress, governs all underwriting aspects of Plaintiffs’ SFIP, including

but   not   limited    to,   requirements   for    the   renewal   of   an   NFIP    SFIP.    See

https://www.fema.gov/flood-insurance-manual.




                                                  19
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 20 of 22 PageID #: 40



                                    THE ARRANGEMENT

       Foremost, as a participating WYO Program carrier, is strictly bound by the

“Arrangement” found at https://www.fema.gov/media-library/assets/documents/17972.

                                      FEMA BULLETINS

       Per the Arrangement (Arts. I(5) and (6), II(A)(2) and (G)), Foremost shall abide by

written guidance published by FEMA.

                THE SFIP IS THE BEST EVIDENCE OF ITS CONTENTS

       The SFIP, codified at 44 C.F.R. Part 61, Appendix A(1), is the best evidence of the terms

and conditions of said federal insurance policy.

                           FEMA ADJUSTER CLAIMS MANUAL

       Foremost asserts that the FEMA Adjuster Claims Manual, promulgated by FEMA under

authority of the U.S. Congress, governs claim adjustment aspects of Plaintiffs’ SFIP.         See

https://www.fema.gov/media-library/assets/documents/2675.

                                   ACTUAL CASH VALUE

       Defendant asserts as an affirmative defense that Plaintiffs’ recovery is subject to Actual

Cash Value loss settlement as Plaintiffs’ property was not insured to 80% of its value at the date

of loss. See 44 C.F.R. Pt. 61, App. A(1), Art. VII(V)(4)(a).

                                  CONTENTS LIMITS PAID

       Defendant asserts as an affirmative defenses that Plaintiffs may not recover additional

funds for loss of personal property, as they have been paid the limit of Coverage “B” (Contents).




                                                   20
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 21 of 22 PageID #: 41



                            DENIAL OF REMAINING ALLEGATIONS

        Defendant affirmatively pleads, without waiving any other defenses elsewhere asserted

herein, that all allegations contained in the Plaintiffs’ Complaint that have not been specifically

admitted are hereby denied.

                                 RESERVATION OF RIGHTS

        To the extent permitted by law, Defendant reserves its right to supplement and amend its

Answer to Plaintiffs’ Complaint and to assert additional affirmative defenses as future discovery

may warrant and require.

                                            PRAYER

        WHEREFORE, Foremost Insurance Company, prays that this Answer and Affirmative

Defenses be deemed good and sufficient, and that after all due proceedings are had, that there be

judgment herein dismissing all claims of Plaintiffs against Defendant, Foremost, with prejudice,

and at Plaintiffs’ costs.




                                                21
Case 1:18-cv-00472-MAC Document 8 Filed 12/11/18 Page 22 of 22 PageID #: 42



Dated: December 11, 2018.                 Respectfully Submitted,

                                          BAKER & HOSTETLER, LLP

                                          By: /s/Bradley K. Jones
                                              Douglas D. D’Arche
                                              State Bar No. 00793582
                                              Bradley K. Jones
                                              State Bar No. 24060041
                                              811 Main St., Suite 1100
                                              Houston, Texas 77002
                                              P: (713) 751-1600
                                              F: (713) 751-1717
                                              E-mail: ddarche@bakerlaw.com
                                              E-mail: bkjones@bakerlaw.com

                                          AND

                                          NIELSEN & TREAS, LLC
                                          Megan E. Snider
                                          LA State Bar #33382
                                          3838 North Causeway Boulevard, Suite 2850
                                          Metairie, Louisiana 70002
                                          P: 504-837-2500;
                                          F: 504-832-9165
                                          Email: msnider@nct-law.com

                                          COUNSEL FOR DEFENDANT,
                                          FOREMOST INSURANCE COMPANY


                              CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was served upon all counsel of
record via CM/ECF System and/or certified mail return receipt requested on this 11th day of
December 2018.

              Cate Biggs
              Addie Butler
              Long & Long, Attorneys at Law
              2000 Edwards Street, Building A
              Houston, TX 7707
              Counsel for Plaintiffs

                                          /s/Bradley K. Jones
                                          Bradley K. Jones


                                            22
